DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Invention(I) Claims 1-19, drawn to an implantable medical sensing device with at least two electrode signal layers and a separating passive layer, classified in A61 5/14503. If group I is elected then the below Group I Further Species Elections are also required.
If invention(I) is selected, applicant is further required to select Group(I) species below.

Invention(II) Claims 20-23, drawn to a method of manufacturing a polymerized medical sensing device including optical emissions, classified in C09K 11/07.

The inventions are independent or distinct, each from the other because:

Inventions I and II are related in that they are a product made and a process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).

Regarding Invention(I), the product as claimed in claim1 can be made by another materially different process than in Claim 20, e.g., the device can be made by press-fitting, soldering, spraying and by other distinct processes, yet still yield the same structure. Producing a materially different product that maintains the features of the claimed invention.

Regarding Invention(II), the process as claimed can be used to create a layered, polymerized, optical emitting sensor.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The device as claimed in claims 1 and 19 can be made in a variety of manufacturing techniques. As such, while a prior in the relevant classification sections may teach the device, it may not explicitly suggest the one manufacturing techniques required. A further search would then need to be required. This is a serious search and/or examination burden if restriction were not required.

Invention(I) further Species Elections
Invention I of this application contains claims directed to the following patentably distinct species. If invention(I) is selected, applicant must select one embodiment from each Species.
Species A, First  and second Analyte
 Claim 5, the first analyte and second analyte are the same
 Claim 6, the first analyte and second analyte are different
Species B, Passive Layer
 Claim 2, where the passive layer encapsulates the first layer
Claim 3, where the passive layer is encapsulated by the second layer
 Claim 12, there the passive layer prevents an altered concentration of reactants from reaching the second layer, from the first layer
Claim 16, where the passive layer is configured to prevent local concentrations of the first analyte in the second layer from being detected by the first layer
Species C, First Layer 
 Claim 4, where the first layer is configured to produce a signal based on the first analyte in the tissue of the user
 Claim 9, where the first layer is configured to produce a signal based on the second analyte in the first layer, between the first analyte and the sensing moiety
Claim 13, where the first layer produces a signal based on a threshold of the first and second analyte
Species D, Second Layer 
 Claim 11, Where the second layer produces a signal in concentration with Oxygen
 Claim 14, where the second layer produces  a signal in concentration with the second analyte
Claim 17, where the second layer produces a signal in concentration with lactate
Claim 18, where the second layer produces a signal in concentration that decays at a rate different to the first signal
Claim 19, where the second layer produces a signal in concentration that alters the common characteristic of the first layer signal

The species are independent or distinct because they can change the entire workings of the sensor invention by having each layer serve different purposes depending on the specific embodiment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of the species A - D, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The different species of each layer or analyte change the way in which the sensor functions and can therefore change its classification. As such, while a prior in the relevant classification sections may teach the device, it may not explicitly suggest the various layer embodiments required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, (iii) identification of the claims encompassing the each of the elected species if Invention(I) is chosen.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A.C./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791